By the Court, Sprague, J.:
The only question necessarily involved in this case is: Did the Legislature, in the passage of the special Act entitled “An Act to authorize and to provide for the payment by the County of Amador to the County of Calaveras or its assigns, of interest on certain indebtedness due from the County of Amador to the County of Calaveras,” approved March 31st, 1866, (Stats. 1865-6, p. 471,) transcend its constitutional powers ? The Act reads as follows:
“Section- 1. The warrants drawn and issued by the Auditor of Amador County upon the Treasurer thereof and in favor of the County of Calaveras, under the tenth section of the Act to provide for the ascertainment of the indebtedness of Calaveras County prior to the organization of Amador County, and to provide for the payment of that portion due from Amador County to the County of Calaveras, approved April 27th, 1855, shall bear legal interest from its date, which said interest shall be paid by the County of Amador to the County of Calaveras, or its assigns; and said *630interest shall be paid in the same manner as the principal sum of said warrant was paid, or is payable; and the creation of the fund provided for by the ninth section of said Act shall continue until the warrant and the interest thereon, as aforesaid, is fully paid and discharged; provided, however, that the Board of Supervisors of Amador County shall assess and levy the special tax provided for by the ninth section of said Act, for the present year, so that (said) special tax shall be due and collectable at the same time that the taxes for other county purposes are due and collectable for the present year.
“Sec. 2. This Act shall take effect immediately.”
The Legislative Department of our State Government is not, like the “ Congress of the United States,” restricted in its sphere of action by a fixed chart of delegated powers. Its power represents the independent sovereignty of the people of the State, and is supreme and unlimited in all legitimate subject matters of legislation, and controlled only by such restrictions as are imposed by the organic law of the State.
The only restriction imposed upon legislative discretion in the matter of taxation by our Constitution is, that it shall be equal and uniform, and in proportion to the value of the property taxed; and this, it will be observed, is not a restriction of the absolute power to impose taxation, but simply a restriction upon the mode of its exercise. There being, then, no constitutional check or limitation of the legislative power to impose the tax, it would seem to follow necessarily that, if the mode of its exercise, as provided by the Act, conforms to and is not in conflict with the constitutional restriction, the law is binding and obligatory, and beyond the control of the Judicial Department of the State Government.
We do not understand counsel for appellant to claim that this statute is in conflict with the constitutional requirement of equality and uniformity in the mode of exercising the *631power, but it is urged that in this enactment the Legislative Department assumes to create a legal liability in behalf of Calaveras County, or its assignee, as against Amador County, imposes a tax upon the inhabitants of Amador County for individual use, and not for public benefit; and, in effect, usurps judicial functions, and nullifies and reverses a judgment of the highest judicial tribunal of the State.
It is true that, previous to the time of the passage of the above Act of March, 1866, no legal obligation existed on the part of Amador County to pay to Calaveras County, or its assigns, legal or any interest upon its share of the debt of old Calaveras County; and it is equally true that the Judicial Department of our State Government determined, in a proceeding properly instituted for that purpose, that the legislative Act of April 27th, 1855, entitled “An Act to provide for the ascertainment of the indebtedness of Calaveras County prior to the organization of Amador County, and to provide for the payment of that portion due from Amador County to the County of Calaveras,” did not provide for the payment of interest by Amador County upon her share or portion of the debt of old Calaveras County existing at the time of the organization of Amador County from territory previously included in Calaveras County, and that said Act of 1855 did not impose upon Amador County a legal obligation to pay such interest, or levy any special tax for the same; and this is the full extent and purport of the decision of this Court in the case of Beals v. Supervisors of Amador County, 28 Cal. 449. But from this it by no means follows that the Legislature may not, in strict conformity with its constitutional powers and duty, recognize a moral obligation on the part of Amador County to pay interest on its share of the old common debt, and an equitable claim of Calaveras County (diminished in territory and resources to the extent of the territory and resources embraced in the new County of Amador) to such interest, notwithstanding the casus omissus in the Act of April 27th, 1855, and the consequent adverse *632judicial determination of the legal right claimed by Calaveras County under the Act of 1855.
This omission in the Act of 1855, it is evident, the Legislature, by the Act of March 31st, 1866, intended to supply. By its terms, the legal obligation of Amador County to pay legal interest upon the warrant drawn upon its treasury, in pursuance of the tenth section of the Act of 1855, from its date, is recognized and established, and Amador County is directed and required to provide the means of such payment in the same manner as required by the Act of 1855 for the payment of the principal sum. There is no force in the point urged by appellant that the Act imposes a tax for private purposes. The tax is imposed to satisfy an equitable claim for interest upon the warrant drawn upon the Treasurer of Amador County in favor of Calaveras County. Money raised by taxation by Amador County for the payment of principal or interest upon this warrant is raised for county purposes and • in aid of Calaveras County, to discharge a debt existing against old Calaveras County at the time Amador County was carved out of her territory, for which the people of the new county had been in common liable, and for which, with interest, Calaveras County, as a county with her diminished territory and resources, continued liable. The fact that this warrant had been assigned to a private party does not change the purpose or object of the tax.
In the case of Blanding v. Burr, 13 Cal. 350, Mr. Justice Field, in delivering the opinion of the Court, says: “It (the Legislature) can impose a general tax upon all the property of the State, or a local tax upon the property of particular political subdivisions, as counties, cities, or towns. The cases in which its power shall be exercised, and the extent to which the taxation in a particular instance shall- be carried, are matters exclusively within its own judgment, subject to the qualifications of equality and uniformity of assessment. And, except as especially restricted, its power of appropriation of the moneys raised is co-extensive with its power of taxation. It may appropriate them to claims which have no *633legal obligation, and are founded only in justice. Of the propriety of the appropriation, as of the expediency of the taxation, it is the sole judge. With the exercise of the power in either case the judiciary cannot interfere. The power of appropriation, which the Legislature can exercise over the revenues of the State for any purpose which it may regard as calculated to promote the public good, it can exercise over the revenues of a county, city, or town for any purpose connected with their present or past condition, except as such revenues may be, by the law creating them, devoted to special purposes. In passing the law imposing the tax it can prescribe the objects to which the moneys raised shall be applied. It is only for the convenient administration of the government that the State is divided into counties, cities, and towns. These political subdivisions are mere instrumentalities, with powers more or less enlarged, according to the requirements of the public. In directing, therefore, a particular tax by a municipal corporation, and the appropriation of the proceeds, the Legislature only exercises a power through its subordinate agent which it could exercise directly. The character of the purpose, when there is no constitutional inhibition, cannot affect the power. With the expediency or policy of the purpose the judiciary have nothing to do.”
The case of The Town of Guilford v. The Board of Supervisors of Chenango County et al., 18 Barb. 615, and 3 Kern. 143, is directly in point upon all the material questions involved in this case, and fully sustains the foregoing views. (See, also, People v. Alameda County, 26 Cal. 641; Napa Valley R. R. Co. v. Napa County, 30 Cal. 435.)
By the words legal interest found in a statute, is to be understood the rate per cent interest prescribed by law, in the absence of special agreement, at the date of the passage of the Act; and this was ten per cent per annum on the 31st day of March, 1866.
We are clearly of opinion, therefore, that the Act in ques*634tion is not in conflict with our State Constitution, but is valid, and must be obeyed.
Judgment affirmed.
Mr. Justice Rhodes expressed no opinion.
Upon a rehearing the Court made the following order:
The judgment of the District Court is modified, and the Court directed to enter a judgment directing a peremptory mandamus to issue requiring the Board of Supervisors of Amador County to levy and assess a special tax, according to the provisions of the Act of April 27th, 1855, entitled “An Act to provide for the ascertainment of the indebtedness of Calaveras County prior to the organization of Amador County, and to provide for the payment of that portion due from Amador County to the County of Calaveras,” as amended by the Act of March 31st, 1866, entitled “An Act to authorize and provide for the payment by the County of Amador to the County of Calaveras, or its assigns, of interest on certain indebtedness due from the County of Amador to the County of Calaveras,” to create a special fund, as in said Act provided, and that the same be continued until said warrant and interest, as provided in said Act of March 31st, 1866, shall be fully paid as required by said Act; the costs of appeal to be allowed the appellant. Remittitur to issue forthwith.